Order entered October 2, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01186-CR

                              KEITH ALLEN FOSTER, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                         On Appeal from the 366th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 366-80380-2014

                                             ORDER
                           Before Justices Fillmore, Stoddart, and O’Neill

       Appellant was convicted of continuous sexual abuse of a young child. Appellant’s brief

identifies the complaining witness by her full name, as well as the names of other children.

Accordingly, we STRIKE the brief.

       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that removes the names of the complaining witness and the other children and refers to

them by initials only.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                       /s/   ROBERT M. FILLMORE
                                                             PRESIDING JUSTICE